Citation Nr: 0528460	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  00-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
fractures of multiple fingers of the left hand, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from November 1975 to November 
1979 and from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 20 percent 
evaluation for residuals of fractures of multiple fingers of 
the left hand.  

This case was previously before the Board in August 2003 and 
August 2004 when it was remanded for additional development.  
The requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran is right hand dominant.

3.  The veteran's disability from residuals of fracture of 
the left hand with surgical repair of the middle, ring, and 
little fingers is manifested by: complaints of pain, 
swelling, and weakness in the middle, ring, and little 
fingers exacerbated by use of his left hand and by cold 
weather; decreased strength in the left hand, complaints of 
numbness without clinical evidence of nerve damage, two well-
healed nontender scars over the medial dorsum of the left 
hand, full range of motion in his fingers of the left hand; 
without clinical findings of limitation of motion due to 
pain, or additional disability from fatigue, weakness or lack 
of endurance following repetitive use or during flare-ups.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of 
fractures of multiple fingers of the left hand are not met.  
38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5222 (2001); §4.71a Diagnostic 
Codes 5222 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was granted for residuals of fractures of 
multiple fingers of the left hand, status post facture 3rd 
through 5th metacarpals of the left hand, in a February 1999 
rating decision.  That decision noted that the veteran 
sustained a crush injury to his left hand while on a tank 
gunnery course during service when his left hand was caught 
by the safety bar in the main gun recoil.  He underwent an 
open reduction internal fixation with k-wires inserted, which 
were subsequently removed.  The veteran indicated that he was 
right handed on examinations in service.

On VA examination in February 1999, he complained of 
decreased grip strength and flare-ups of pain occurring about 
three or four times per day with pain numbering about an 
eight or nine on a one to ten scale, lasting approximately 
five minutes or so.  He stated that he also got numbness and 
must shake out his left hand to achieve relief.  He indicated 
that this interfered with his work during these episodes, as 
he was a welder and must use both of his hands frequently 
during work.  On examination, the veteran was right hand 
dominant.  His dynamometer grip strength was 90 in the right 
hand and 40 in the left.  There were two scars located over 
the dorsal aspect of the left hand.  There was a 4 centimeter 
well healed, non-tender, pale white scar over the medial 
dorsum of the left hand.  There was a 6 centimeter scar over 
the lateral aspect of the left hand.  This scar was pale 
white, well healed, non-tender, and flush with the skin.  
Range of motion of the left wrist showed flexion and 
extension within normal limits and pain free.  He was able to 
hyperextend from 0-70 degrees with pain from 40 degrees.  
Left abduction was 0-20 degrees and pain free.  Adduction was 
0-30 degrees, within normal limits and pain free.  Fingers of 
the left hand showed flexion 0-90 degrees within normal 
limits and pain free.  Extension was 0, within normal limits.  
Abduction was 0-45 degrees, within normal limits and pain 
free.  X-ray examination of the left hand and wrist showed no 
definite fractures.  There were spurs arising from the 
proximal 3rd and 4th metacarpals and questionable 5th 
metacarpal, which may be secondary to old trauma.  Joint 
spaces and alignment were within normal limits except for 
questionable narrowing of the 2nd carpometacarpal joint.  The 
diagnosis was decreased range of motion with chronic pain in 
the left hand, status post fracture of the 3rd through 5th 
metarcarpals.  

Several lay statements were submitted including two from 
persons who had worked with the veteran.  One stated that he 
had observed the veteran complain about pain and his hand 
being cold, the other stated that he had on numerous 
occasions noticed the veteran suffering from pain in his left 
hand.  Others stated that they had observed the veteran 
dropping items due to wrist and hand problems, had seen the 
veteran hold the wrist due to pain and swelling, and had 
observed him favoring his left hand on many occasions.  

On VA examination in January 2000, the veteran continued to 
complain of weakness, pain and numbness in the left hand 
exacerbated by use.  The veteran stated that he worked as a 
welder and found that at least five times a day while holding 
material in his left hand, the left hand became very painful 
and numb.  He would then stop for 15 to 30 minutes to allow 
the pain and numbness to subside.  The veteran also reported 
that his condition had increased in the past year and was 
aggravated by cold.  He stated that he was originally 
ambidextrous, favoring the left hand more than the right 
hand.  Since the injury, he had become exclusively right 
handed using his right hand to write and to perform most 
activities.  He further stated that he often dropped things 
if he held them with the left hand and could not write with 
the left hand.  Examination noted two scars of the dorsum of 
the left hand with a hump of hard bone projecting from the 
dorsum of the middle of the left hand over the middle of the 
third metacarpal.  Right hand grip strength was 80, left was 
25.  There was 70 degrees dorsiflexion and 65 degrees 
flexion.  He was unable to appose the left thumb when making 
a fist although he was noted to have full flexion and 
extension of the fingers and thumb.  There was a moderate 
degree of thenar atrophy on the left.  There was numbness to 
light touch on the palmar surface of the left little and ring 
fingers.  There was minimal sensation in the middle and index 
fingers.  Thumb sensation was adequate and normal.  On the 
dorsum, there was extensive numbness extending from the wrist 
outward into the backs of all the fingers and the back of the 
hand with the exception of the left thumb.  Circulation 
appeared to be normal.  X-ray examination was consistent with 
a history of fractures of the metacarpals.  

The veteran was reexamined in December 2000, and his 
condition was noted to be essentially unchanged from the 
previous examination.  The examiner speculated that his 
persistent pain and weakness might be a secondary effect of 
nerve damage and an EMG was ordered to assess this.  An EMG 
report in January 2001 noted that there was no 
electrophysiologic evidence suggestive of an ulnar neuropathy 
or carpal tunnel syndrome.  

On VA examination in April 2003, the veteran explained that 
he was a welder and he still had problems holding things with 
his left hand, particularly smaller objects.  Since his 
injury, he had become exclusively right handed.  Recently, he 
was noticing not only partial numbness but three to four 
times a week he experienced total numbness on the lateral 
portion of his left hand and he must stop what he is doing 
and shake the hand to relieve it.  During the working day, he 
also experiences a partial numbness and has to stop welding 
for 15 or 20 minutes in order to reliably continue his work.  
His left hand interfered with his fishing.  On physical 
examination of the left hand, there were two scars on the 
dorsum of the hand, one 5 centimeters long and the other 6 
centimeters long, well healed and nontender.  The hand also 
showed a bony prominence over the third metacarpal and 
possibly some over the fourth metacarpal, somewhat tender to 
touch and with spurring at the fracture sites.  Motion was to 
42 degrees extension and 70 degrees flexion.  The fingers 
were able to bend all joints; however, he was unable to 
appose the thumb to the base of his fifth finger. He showed 
sensory decrease in the fifth and fourth fingers and the 
lateral portion of the middle finger.  There was recognition 
to fine touch but markedly decreased compared to the thumb 
and index finger.  His grip was 45 kilograms with the right 
and 10 kilograms with the left hand.  The intrinsic muscles 
of the left hand for abduction and adduction were noted to be 
intact, although weakened compared to the motions of the 
right hand.  EMG showed normal conduction over the medial and 
ulnar motor and sensory nerves with no evidence for median or 
ulnar neuropathy.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for an increased rating in the September 2000 rating 
decision, the November 2000 statement of the case (SOC), 
supplemental statements of the case (SSOC) issued in May 
2001, October 2003 and July 2005 and in a letter sent in 
August 2004.  In a November 2002 letter, the veteran was 
informed of the new regulations for rating disability of the 
hands and fingers which became effective August 26, 2002.  67 
Fed. Reg. 48784  (2002).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the August 2004 
letter, as well as the July 2005 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was specifically accomplished in the 
August 2004 letter to the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in July 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  Lay statements have been submitted and added to 
the claims file.  The veteran has not identified, and the 
record does not show that there are any unobtained records 
which could substantiate the veteran's claim for an increased 
rating.  VA has provided examinations of the veteran in 
February 1999, January 2000, December 2000 and April 2003.  
He has been provided the opportunity to present evidence and 
testimony in hearings before a hearing officer at the RO and 
before a Veterans Law Judge, but has declined.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim for increased rating for residuals of fractures of 
multiple fingers of the left hand.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The veteran's disability is currently evaluated under 38 
C.F.R. §4.71a, Diagnostic Code 5299-5222 as analogous to 
favorable ankylosis of three digits of one hand.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.  

The Board notes that during the pendency of this appeal, VA 
issued new regulations for evaluating ankylosis or limitation 
of motion of single or multiple digits of one hand under 38 
C.F.R. § 4.71a, which became effective August 26, 2002.  
However, the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to August 
26, 2002, neither the RO nor the Board could apply the 
revised rating schedule. 

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed: (1) Ankylosis of both 
the metacarpophalangeal (MP) and proximal interphalangeal 
(PIP) joints, with either joint in extension or in extreme 
flexion, will be rated as amputation. (2) Ankylosis of both 
the MP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.  

The revised criteria that became effective on August 26, 2002 
provide that ankylosis or limitation of motion of single or 
multiple digits of the hand is to be evaluated as follows: 
for the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the MP joint has a range 
of zero to 90 degrees of flexion, the PIP has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal  (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230, Note 1 (2005).

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
level assigned will be that which best represents the overall 
disability (i.e. amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.  See 38 
C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 2 (2005).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at PIP joint or 
proximal thereto.  If both the MP and PIP joints of a digit 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.  If 
only the MP or PIP joint is ankylosed, and there is a gap of 
more than two inches (5.1 centimeters) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.  If only the MP or PIP joint is 
ankylosed, and there is a gap of two inches (5.1 centimeters) 
or less between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5216-5230, Note 3 (2005).  

If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 5 
(2005).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. § 
4.69.  

When the evidence of record is considered under the both the 
old and revised laws and regulations as set forth above, the 
Board finds that the veteran is not entitled to an increased 
evaluation for his residuals of fractures of multiple fingers 
of the left hand.  Under both the old and revised versions of 
Diagnostic Code 5222, a 20 percent evaluation is assigned 
when the long, ring, and little fingers of the minor hand are 
favorably ankylosed.  A higher evaluation is only available 
if a different combination of three fingers of one hand, 
including the thumb or index finger, are favorably ankylosed.  
Further, the evidence shows that the disability is favorably 
ankylosed rather than unfavorably ankylosed, as he is not 
limited in motion of his 3rd through 5th fingers to 2 inches 
or more from the median transverse fold of the palm.  As the 
veteran is only service-connected for fractures of his left 
long, ring, and little fingers, there is no basis for a 
higher evaluation under these criteria.  Therefore, an 
increased evaluation is not warranted for the veteran's left 
hand disability under Diagnostic Code 5222.  The Board 
further finds that an evaluation as amputation is not in 
order based on the findings demonstrated above.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5141 (2005).

The Board has also considered the application of other 
Diagnostic Codes, including the old and revised versions of 
Diagnostic Codes 5226 and 5227 as well as Diagnostic Codes 
5229 and 5230, which became effective on August 26, 2002.  
The criteria for those disabilities is set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5226, 5227, 5229, and 5230, 
respectively.  However, the Board has reviewed the pertinent 
medical evidence as contained in the veteran's claims file 
and concludes that the criteria for a rating in excess of 20 
percent for a left hand disability are simply not met.  In 
this regard, the Board notes that even if individual 
evaluations were assigned for each of the three service-
connected fingers under these diagnostic codes, such 
evaluations would not exceed 20 percent when combined.  

The Board has considered a separate evaluation for the 
veteran's neurological complaints under Diagnostic Codes 8515 
and 8516 which contemplate incomplete and complete paralysis 
of the medial and ulnar nerves based on the veteran's 
symptoms of pain, numbness, thenar atrophy and loss of 
sensation.  However, in spite of the veteran's persistent 
complaints of numbness, EMG testing in January 2001 noted no 
evidence suggestive of an ulnar neuropathy, and EMG testing 
in April 2003 noted normal conduction over the medial and 
ulnar motor and sensory nerves with no evidence for median 
and ulnar neuropathy.  Similarly, evaluation under the 
criteria for muscle injuries, Diagnostic Code 5308, for 
injury to the muscles of extension of the wrist, fingers, and 
thumb would be inappropriate as the medical evidence from the 
April 2003 VA examination showed that the intrinsic muscles 
of the left hand for abduction and adduction were intact.

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left hand disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
acknowledges that the veteran's left hand disability has 
reportedly been limited by pain and weakness; however, this 
pain and weakness is contemplated in the currently assigned 
20 percent disability evaluation under Diagnostic Code 5299-
5222.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
this regard, the Board notes that while the veteran had 
decreased range of motion on VA examination in February 1999, 
he had flexion and extension of the fingers of the left hand 
within normal limits and pain free although he complained of 
chronic pain and weakness in holding items.  In the January 
2000 VA examination, he complained that because of the 
weakness in his left hand he now had to use his right hand to 
perform most activities and had decreased hand strength, 
although he had full flexion and extension of the fingers.  
In April 2003, he complained of difficulty holding things 
with his left hand, and complained that this weakness would 
cause him to stop welding for 15 or 20 minutes, after which 
he would rest and continue his welding.  As such, the Board 
is of the opinion that the veteran's disability more closely 
approximates a 20 percent evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's left hand disability.

Lastly, the Board has also considered the provisions of 38 
C.F.R. § 3.321 (b) (1).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The evidence of record 
does not demonstrate, nor has it been contended, that this 
particular disability has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standard, even considering the veteran's 
complaints of left hand weakness affecting his ability to 
function as a welder.  In this regard, the Board notes that 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, while in no way 
diminishing the obvious impact that the veteran's residuals 
of a left hand disability have on the veteran's life style in 
general, the Board finds nothing in the record which may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  In the absence of evidence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An evaluation in excess of 20 percent for residuals of 
fractures of multiple fingers of the left hand is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

*	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
*	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 
 
 
 
 

